DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, T., U. S. Patent Application Publication 2017/0353189 (“Chen”).
Chen teaches:
A digital self-injection-locked radar comprising: a digital self-injection-locked (SIL) oscillator configured to output a digital output signal; (Chen, figure 3, paragraph 0024-0025, “[0024] Please refer to FIG. 3. FIG. 3 illustrates a motion detector 50 according to a second embodiment of the present invention. The motion detector 50 of FIG. 3 is similar to the motion detector 10 of FIG. 1, but is created using primarily digital components.”; a digital transceiver that uses injected receiver input to influence the local oscillator).
a wireless signal transceiver electrically connected to the digital SIL oscillator, (Chen, figures 1 & 3, paragraph 0024, 0018, “[0024] Only the differences between the motion detector 50 and the motion detector 10 will be described below. [0018] The transceiver 20 is coupled to an output end of the VCO 18 and generates a second wireless RF signal that is output from the transceiver 20 to an object 24 under measurement. When the second wireless RF signal contacts the object 24, the object 24 reflects the first wireless RF signal back to the transceiver 20. Due to the Doppler Effect, the frequency of the first wireless RF signal is different from that of the second wireless RF signal. When the transceiver 20 converts the received first wireless RF signal into the corresponding first electrical signal, the first electrical signal is then input into an injection end of the VCO 18.”; a wireless transceiver of figures 1 & 3 that is connected to the voltage controlled oscillator 18 (which is 58 in figure 3); thus the received energy is electrically connected to the injection loop of the transceiver).
the wireless signal transceiver is configured to convert the digital output signal into a wireless signal and transmit the wireless signal to a target, (Chen, paragraph 0018, “The SSADC 52 outputs a phase detection digital output signal A[n] according to the detected phase difference, which is in tum input into a digital loop filter 54. The digital loop filter 54 converts the phase detection digital output signal A[n] into a digital control signal B[n] that is used for controlling the DCO 58.”; a digital signal B(i.e. n) is the result of the injected signal from the sub-sampling ADC of 52, which is derived from the digital signal A(i.e. n); the signal B(i.e. n) then drived the digitally controlled oscillator to create the RF signal to the transceiving antenna 20).
the wireless signal transceiver is further configured to receive a reflected signal from the target and (Chen, figures 1 & 3, paragraph 0018, “[0018] When the second wireless RF signal contacts the object 24, the object 24 reflects the first wireless RF signal back to the transceiver 20. Due to the Doppler Effect, the frequency of the first wireless RF signal is different from that of the second wireless RF signal.”; in both figures the RF energy is transmitted by the antenna 20, energy is reflected by the object 24, and the reflected energy is collected at the transceiver 20; in figure 3, the received energy is then sent (i.e. injected) to the ADC for digitally altering the oscillator).
convert the reflected signal into a digital injection signal for injection into the digital SIL oscillator to make the digital SIL oscillator operate in an SIL state and generate a digital oscillation signal; and (Chen, figure 3, paragraph 0024-0025, “[0024] The SSPD 12 and the VCO 18 of the motion detector 10 are now respectively replaced with a subsampling analog-to-digital converter (SSADC) 52 and a digitally controlled oscillator (DCO) 58. The SSADC 52 receives the reference frequency fXTAL and an oscillation signal output from the DCO 58 and detects a phase difference between the oscillation signal and the reference frequency fXTAL at time periods indicated by the reference frequency fXTAL· The SSADC 52 outputs a phase detection digital output signal A[n] according to the detected phase difference, which is in tum input into a digital loop filter 54. The digital loop filter 54 converts the phase detection digital output signal A[n] into a digital control signal B[n] that is used for controlling the DCO 58. This digital control signal B[n] can be used to determine the frequency difference .Delta.f by a processing unit 66.”; th received reflction energy from transceiver 20 and the input frequency fXTAL are processed together (with the associated Doppler shift from the reflection) at the SSADC, the SSADC converts the input analog signal into a digital signal A(i.e. n); A(i.e. n) is used an an input to create the digital signal B(i.e. n) which is then used to control the digital oscillator; thus, the loop is operting in a self-injected locked state).
a digital frequency demodulator electrically connected to the digital SIL oscillator, the digital frequency demodulator is configured to receive and demodulate the digital oscillation signal into a digital demodulation signal. (Chen, figure 1 & 3, paragraph 0020 & 0024, “[0020] Therefore, by providing the tuning voltage V.T. to a processing unit 26, it is possible to extract the Doppler shift f.d. caused by the object 24 while ignoring the effects of the injection pulling frequency shift f.b.. The control voltage used to control the VCO 18 can be represented as a tuning voltage V.r., which can represent the frequency difference ti.f. Therefore, by providing the tuning voltage V r to a processing unit 26, it is possible to extract the Doppler shift f d caused by the object 24 while ignoring the effects of the injection pulling frequency shift fb. [0024] This digital control signal B[n] can be used to determine the frequency difference .Delta.f by a processing unit 66.”; that the .Delta.f can be digitally processed to provide object movement using the following steps from figures 1 & 3: that the reflected signal is received as a combination of the the .Delta.f signal due to obejct moving and pulling shift f.b. which addresses the signal used to digitally oscillate the outgoing signal (i.e. the injection signal to the oscillator); that the digital loop filter at the processing unit 66 can separate the .Delta.f (using the B(i.e. n) signal) from the A(i.e. n) signal out of the SSADC; that the provided the .Delta.f signal which is used by processing unit 66 (i.e. demodulated, or separated) to determine the motion information of the object).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648